                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION


FRANCESK SHKAMBI, #46728-039                       §

VS.                                                §            CIVIL ACTION NO. 4:16cv189
                                                                CRIMINAL NO. 4:09CR00193-005
UNITED STATES OF AMERICA                           §

                                      ORDER OF DISMISSAL

        Movant Francesk Shkambi, a prisoner confined at F.C.I. Elkton, brings this motion to vacate,

set aide or correct his sentence pursuant to 28 U.S.C. § 2255. The motion was referred to United

States Magistrate Judge Christine A. Nowak, who issued a Report and Recommendation (Dkt #12)

concluding that the motion should be denied. Shkambi has filed objections (Dkt #13).

        Shkambi’s objections are simply reassertions of claims raised in his § 2255 motion. He

renews his claim that his trial attorney was ineffective for (1) failing to object to a witness referring

to him as a fugitive and (2) failing to object to Special Agent Flinchbaugh’s summary of the evidence

and his opinion as to Shkambi’s “business plan.” He renews his claim that his appellate attorney was

ineffective for failing to appeal (1) the denial of his motion to suppress and (2) the Court’s guideline

calculation. Magistrate Judge Nowak thoroughly addressed each of these claims and found that they

lacked merit.

        The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Shkambi to the Report, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and Shkambi’s objections are


                                                   1
    without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

.   Judge as the findings and conclusions of the Court. It is accordingly

           ORDERED that Shkambi’s motion to vacate, set aside or correct his sentence pursuant to

    28 U.S.C. § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate of

    appealability is DENIED. All other motions not previously ruled on are hereby DENIED.

          SIGNED this 10th day of December, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    2
